department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul tep rats u i l xxxxxxxxxxxxxxkxxxx xxxxxxxxxxxxxxkxkxxx xxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxnxkxx kn plan x xxxxxxxxxxxxxxxxxxxxxx amount c xxxxxxxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxxxxxxx credit_union b xxxkxxxkxkxkxxxxxaxkxxxxxxxx company c xxxxxxkxkxkxaxaxkxaxkxkxaxxkkk employer e xxxxxxxaxxxaxxxxxkxkaxk xk trust t mxkxxxxkkxaxkxx xxx kkk xxx date date date date date xxxxxxxkxxaxxkxaxkxxaxxkxkxk xxxxkxxxxxkxaxkxkxax xxx xxkxxk xxxxxxkxkxxakxkxaxxkxxxxkk xxxxxxxkxxaxxkxkkaxkxxxk xxkxkxxkxkxx kkk axk kx xxx date xxxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxxxxxx date xxxxxxxxkxxxxxxxxxxxx date xxxxxxxxxxxxxxkxaxx xxx dear xxxxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxxxxxx and xxxxxxxxxxxxxxx in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a age represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a failure by credit_union b to timely reissue a check for amount d taxpayer a was a participant in plan x on date employer e went out of business and on date taxpayer a got a job with company c where he became a participant in company c’ sec_401 plan on date taxpayer a received a distribution from plan x totaling amount c and on date deposited amount c into a five year ira x certificate of deposit cd maintained with credit_union b on date when the cd matured taxpayer a received a distribution check totaling amount d in his name which he decided to roll over into company c’ sec_401 plan and inquired from company c’s advisor about the address where to mail the check and asked if any paper work was required to be completed several e-mails went back and forth between taxpayer a and company c in the process of rolling over amount d to company c’ sec_401 plan on date taxpayer a received an e-mail from trust t saying that in order to roll over amount d the distribution check must be reissued and made payable to trust t upon learning this taxpayer a on date gave the check to the receptionist at credit_union c and instructed her that the check needed to be reissued and made payable to trust t taxpayer a represents that credit_union b began its process of reissuing the check on date taxpayer a received the check on friday evening of date which was one day before the end of 60-day rollover period trust t was closed for the weekend thus taxpayer a could not roll over amount d within the day period based upon the foregoing facts and representations you request that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount d was due to the delay of credit_union b in reissuing a check for amount d following taxpayer a’s timely request for a new check therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx sincerely yours j a be i f- ee ye laura b warshawsky manager ‘ employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
